DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed application, Application No. 16/865,843, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 16/865,843 fails to provide adequate support or enablement through the disclosure, claims, and figures. Application No. 16/865,843 does not describe of a disposable dental aerosol device with a pressure relief opening formed in the body as described in claims 1, and 7. In addition, Application No. 16/865,843 does not describe the front end of the dental aerosol device having an angled opening as described in claims 1, 7, and 11. Application No. 16/865,843 also does not disclose the pressure relief opening is found to be adjacent to the opening as described in claims 1, 5, 7, 10, and 11. Further, the application does not
disclose the front end having a first diameter and the pressure relief opening having a second diameter wherein the first diameter is greater than the second diameter as described in claims 4, 8, 14, and 15.
Likewise, the application does not teach the device constructing of plastic and having at least one barb
at the rear end as described in claims 2, 3, 6, 9, 12, 13, and 17. In addition, the application does not
disclose two pressure relief openings found to be adjacent to one another and of the same diameter as
described in claims 11, and 15. Accordingly, claims 1-17 are not entitled to the benefit of the prior
application and will have an effective filing date of 7/15/2020.
The disclosure of the prior-filed application, Application No. 16/888,770, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 16/888,770 fails to provide adequate support or enablement through the disclosure, claims, and figures. Application No. 16/888,770 does not describe of a disposable dental aerosol device with a pressure relief opening formed in the body as described in claims 1, and 7. In addition, Application No. 16/888,770 does not describe the front end of the dental aerosol device having an angled opening as described in claims 1, 7, and 11. Application No. 16/888,770 also does not disclose the pressure relief opening is found to be adjacent to the opening as described in claims 1, 5, 7, 10, and 11. Further, the application does not disclose the front end having a first diameter and the pressure relief opening having a second diameter wherein the first diameter is greater than the second diameter as described in claims 4, 8, 14, and 15. Likewise, the application does not teach the device constructing of plastic and having at least one barb at the rear end as described in claims 2, 3, 6, 9, 12, 13, and 17. In addition, the application does not disclose two pressure relief openings found to be adjacent to one another and of the same diameter as described in claims 11, and 15. Accordingly, claims 1-17 are not entitled to the benefit of the prior
application and will have an effective filing date of 7/15/2020. 
Claim Objections
Claims 5, and 10 are objected to because of the following informalities:
Claim 5 is listed to be an original claim; however, it has found to be amended. 
Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 11-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalaf (US Publication No. 20090136895 A1) in view of Mahlmann (US 20060110702 A1). 
Re. Claim 1, Khalaf a disposable dental aerosol device (Fig. 1, Par. [0009]) comprising:
A body having an exterior surface (Fig. 1, label 102), a front end having an angled opening (Annotated Figure A of Fig. 1A), a rear end having an opening (Annotated Figure A of Fig. 1A where the rear opening presented in Fig. 1 is connected to an evacuation device as disclosed in Par. [0022]), and a lumen (Lumen is present as material is suction through the front rear (label 110) and would go through the body towards the rear end and to an evacuation apparatus) formed between the front end and the rear end (Annotated Figure A of Fig. 1A) and
A first pressure relief opening formed in the body adjacent to the opening in the front end (Annotated Figure A of Fig. 1A)
A second pressure relief formed in the body adjacent to the first pressure relief opening (Annotated Figure A of Fig. 1A) 
However, Khalaf is silent to the second pressure relief opening formed in the body adjacent to the first pressure relief opening with the first pressure relief opening between the opening in the front end and the second pressure relief opening. 
Mahlmann discloses a disposable dental aspirator (Abstract) in the same field of endeavor comprising a front end (Fig. 15, label 134), a rear end (Fig. 1 where label 16 is), a first pressure relief (Fig. 15, where it is one of the reliefs labeled as 140), a second pressure relief (Fig. 15, where it is one of the reliefs labeled as 140) and the first relief is between the opening of the first end and the second pressure relief opening (Fig. 15) to prevent the blocking of the fluid transfer openings (Par. [0043], [0048]). Further, Mahlmann discloses the teaching of having a singular pressure relief (Fig. 16) and multiple pressure reliefs (Fig. 15) designed in the manner to combat various suction situations. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dental aerosol device of Khalaf to have a pressure relief formed in the body adjacent to the first pressure relief opening with the first pressure relief opening between the opening in the front end and the second pressure relief opening as taught by Mahlmann to ensure the fluid transfer openings from being blocked by debris and oral material. 

    PNG
    media_image1.png
    716
    442
    media_image1.png
    Greyscale

Annotated Figure A
Re. Claim 3, Khalaf and Mahlmann teaches the claimed disposable dental aerosol device of claim 1 and Khalaf further discloses the body (Fig. 1 of Khalaf, label 102) is constructed of plastic (Par. [0019] of Khalaf).
Re. Claim 4, Khalaf and Mahlmann teaches the claimed disposable dental aerosol device of claim 1 and Khalaf further discloses the opening of the front end (Annotated Figure D of Fig. 1A of Khalaf) has a first diameter (Annotated Figure C of Fig. 1B of Khalaf) and the first pressure relief (Annotated Figure A of Fig. 1A of Khalaf) opening has a second diameter (Annotated Figure C of Fig. 1B of Khalaf) and the first diameter is greater than the second diameter (Annotated Figure C of Fig. 1B of Khalaf shows that the first diameter is greater than the second diameter. It should be noted that according to Oxford dictionary, diameter is defined to be “a transverse measurement of something”).

    PNG
    media_image2.png
    527
    455
    media_image2.png
    Greyscale

Annotated Figure C 
Re. Claim 5, Khalaf and Mahlmann teaches the claimed disposable dental aerosol device of claim 1 and Khalaf further discloses the first pressure relief opening (Annotated Figure A of Fig. 1A of Khalaf) has a first diameter (Annotated Figure C of Fig. 1B) and the second pressure relief opening (Annotated Figure A of Fig. 1A of Khalaf) has a second diameter (The second diameter can be represented by the first diameter as the pressure relief openings have the same labeling 108 and shows that they’re the same dimensions.) and the first diameter and the second diameter are equal (The second diameter can be represented by the first diameter as the pressure relief openings have the same labeling 108 as they are shown to be the same. This can be further evidenced by Fig. 1A where the pressure relief openings (108) are of the same width and height.).
Re. Claim 11, Khalaf a disposable dental aerosol device (Fig. 1, Par. [0009]) comprising:
A body having an exterior surface (Fig. 1, label 102), a front end having a slanted opening (Annotated Figure A of Fig. 1A), a rear end having an opening (Annotated Figure A of Fig. 1A where the rear opening presented in Fig. 1 is connected to an evacuation device as disclosed in Par. [0022]), and a lumen (Lumen is present as material is suction through the front rear (label 110) and would go through the body towards the rear end and to an evacuation apparatus) formed between the front end and the rear end (Annotated Figure A of Fig. 1A) and
A first pressure relief opening formed in the body adjacent to the opening in the front end (Annotated Figure A of Fig. 1A)
A second pressure relief formed in the body adjacent to the first pressure relief opening (Annotated Figure A of Fig. 1A) 
However, Khalaf is silent to the second pressure relief opening formed in the body adjacent to the first pressure relief opening with the first pressure relief opening between the opening in the front end and the second pressure relief opening. 
Mahlmann discloses a disposable dental aspirator (Abstract) in the same field of endeavor comprising a front end (Fig. 15, label 134), a rear end (Fig. 1 where label 16 is), a first pressure relief (Fig. 15, where it is one of the reliefs labeled as 140), a second pressure relief (Fig. 15, where it is one of the reliefs labeled as 140) and the first relief is between the opening of the first end and the second pressure relief opening (Fig. 15) to prevent the blocking of the fluid transfer openings (Par. [0043], [0048]). Further, Mahlmann discloses the teaching of having a singular pressure relief (Fig. 16) and multiple pressure reliefs (Fig. 15) designed in the manner to combat various suction situations. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dental aerosol device of Khalaf to have a pressure relief formed in the body adjacent to the first pressure relief opening with the first pressure relief opening between the opening in the front end and the second pressure relief opening as taught by Mahlmann to improve the suctioning capabilities of the device. 
Re. Claim 12, Khalaf and Mahlmann teaches the claimed disposable dental aerosol device of claim 11 and Khalaf further discloses the body (Fig. 1 of Khalaf, label 102) is constructed of plastic (Par. [0019] of Khalaf).
Re. Claim 14, Khalaf and Mahlmann teaches the claimed disposable dental aerosol device of claim 11 and Khalaf further discloses the opening of the front end (Annotated Figure D of Fig. 1A of Khalaf) has a first diameter (Annotated Figure C of Fig. 1B of Khalaf) and the first pressure relief (Annotated Figure A of Fig. 1A of Khalaf) opening has a second diameter (Annotated Figure C of Fig. 1B of Khalaf) and the first diameter is greater than the second diameter (Annotated Figure C of Fig. 1B of Khalaf shows that the first diameter is greater than the second diameter. It should be noted that according to Oxford dictionary, diameter is defined to be “a transverse measurement of something”).
Re. Claim 15, Khalaf and Mahlmann teaches the claimed disposable dental aerosol device of claim 11 and further discloses the opening of the front end (Annotated Figure A of Fig. 1A) has a first diameter (Annotated Figure C of Fig. 1B) and the second pressure relief (Annotated Figure A of Fig. 1A) opening has a second diameter (Annotated Figure C of Fig. 1B; The second diameter can be represented by the first diameter as the pressure relief openings have the same labeling 108 and teaches that they are the same dimensions.) and the first diameter is greater than the second diameter (Annotated Figure C of Fig. 1B shows that the first diameter is greater than the second diameter. It should be noted that according to Oxford dictionary, diameter is defined to be “a transverse measurement of something”.
Re. Claim 16, Khalaf and  Mahlmann teaches the claimed disposable dental aerosol device of claim 11 and Khalaf further discloses the first pressure relief opening (Annotated Figure A of Fig. 1A of Khalaf) has a first diameter (Annotated Figure C of Fig. 1B) and the second pressure relief opening (Annotated Figure A of Fig. 1A of Khalaf) has a second diameter (The second diameter can be represented by the first diameter as the pressure relief openings have the same labeling 108 and teaches that they’re the same dimensions.) and the first diameter and the second diameter are equal (The second diameter can be represented by the first diameter as the pressure relief openings have the same labeling 108 and they are the same dimensions. This can be further evidenced by Fig. 1A where the pressure relief openings (108) are of the same width and height.).
Claim(s) 2, 6, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalaf (US Publication No. 20090136895 A1) in view of Mahlmann (US 20060110702 A1) and McCrary (US Patent No. 8834450 B1).
Re. Claim 2, Khalaf and Mahlmann teaches the claimed disposable dental aerosol device of claim 1 but are silent to the rear end having a barb that extends away from the exterior surface.
McCrary teaches a suctioning device in the same field of endeavor of medical suction devices and further discloses the suction device has a barb at the rear end that extends away from the exterior surface (Fig. 1, label 65) to secure and attach the suction device to an evacuation apparatus (Col. 2, lines 43-47; Abstract discloses that the rings (65) are used to secure the corresponding connector tube).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the rear end of the body of Khalafand and Mahlmann to have a barb that extends away from the exterior surface as taught by McCray to secure the suction device to an evacuation apparatus.
Re. Claim 6, Khalaf and Mahlmann teaches the claimed disposable dental aerosol device of claim 1 but are silent to the rear end having a number of barbs that extend away from the exterior surface.
McCrary teaches a suctioning device in the same field of endeavor of medical suction devices
and further discloses the suction device has a number of barbs at the rear end that extends away from the exterior surface (Fig. 1, labels 60-65) to secure and attach the suction device to an evacuation apparatus.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the rear end of the body of Khalaf and Mahlmann to have number of barbs that extend away from the exterior surface as taught by McCray to secure the suction device to an evacuation apparatus.
Re. Claim 13, Khalaf and Mahlmann teaches the claimed disposable dental aerosol device of claim 11 but are silent to the rear end having a barb that extends away from the exterior surface.
McCrary teaches a suctioning device in the same field of endeavor of medical suction devices and further discloses the suction device has a barb at the rear end that extends away from the exterior surface (Fig. 1, label 65) to secure and attach the suction device to an evacuation apparatus (Col. 2, lines 43-47; Abstract discloses that the rings (65) are used to secure the corresponding connector tube).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the rear end of the body of Khalafand and Mahlmann to have a barb that extends away from the exterior surface as taught by McCray to secure the suction device to an evacuation apparatus.
Re. Claim 17, Khalaf and Mahlmann teaches the claimed disposable dental aerosol device of claim 1 but are silent to the rear end having a number of barbs that extend away from the exterior surface.
McCrary teaches a suctioning device in the same field of endeavor of medical suction devices
and further discloses the suction device has a number of barbs at the rear end that extends away from the exterior surface (Fig. 1, labels 60-65) to secure and attach the suction device to an evacuation apparatus.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the rear end of the body of Khalaf and Mahlmann to have number of barbs that extend away from the exterior surface as taught by McCray to secure the suction device to an evacuation apparatus.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalaf (US Publication No. 20090136895 A1) in view of Mahlmann (US 20060110702 A1) and Penny (US 3965901 A).
Re. Claim 7, Khalaf a disposable dental aerosol device (Fig. 1, Par. [0009]) comprising:
A body having an exterior surface (Fig. 1, label 102), a front end having an angled opening (Annotated Figure A of Fig. 1A), a rear end having an opening (Annotated Figure A of Fig. 1A where the rear opening presented in Fig. 1 is connected to an evacuation device as disclosed in Par. [0022]), and a lumen (Lumen is present as material is suction through the front rear (label 110) and would go through the body towards the rear end and to an evacuation apparatus) formed between the front end and the rear end (Annotated Figure A of Fig. 1A) and
A first pressure relief opening formed in the body adjacent to the opening in the front end (Annotated Figure A of Fig. 1A)
A second pressure relief formed in the body adjacent to the first pressure relief opening (Annotated Figure A of Fig. 1A) 
Khalaf discloses that the rear end of the body (106) is connected to an evacuation apparatus [0022]. However, Khalaf is silent to the second pressure relief opening formed in the body adjacent to the first pressure relief opening with the first pressure relief opening between the opening in the front end and the second pressure relief opening. Further, Khalaf is silent to the evacuation apparatus including a dental valve having a dental aerosol receiving end which can be received in the rear end of the body. Further, Khalaf discloses that the rear end (106) is connected to passages that would be smaller in diameter to fit within the body at the rear end (Par. [0020]). 
Mahlmann discloses a disposable dental aspirator (Abstract) in the same field of endeavor comprising a front end (Fig. 15, label 134), a rear end (Fig. 1 where label 16 is), a first pressure relief (Fig. 15, where it is one of the reliefs labeled as 140), a second pressure relief (Fig. 15, where it is one of the reliefs labeled as 140) and the first relief is between the opening of the first end and the second pressure relief opening (Fig. 15) to prevent the blocking of the fluid transfer openings (Par. [0043], [0048]). Further, Mahlmann discloses the teaching of having a singular pressure relief (Fig. 16) and multiple pressure reliefs (Fig. 15) designed in the manner to combat various suction situations. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dental aerosol device of Khalaf to have a pressure relief formed in the body adjacent to the first pressure relief opening with the first pressure relief opening between the opening in the front end and the second pressure relief opening as taught by Mahlmann to improve the suctioning capabilities of the device. 
Penny discloses a suction device in the same field of endeavor and further discloses a suction body (1) attached to an evacuation device comprising a dental valve (3, considered a valve due to regulator component 16) (col. 2; ln. 65) (See Annotated Figure E of Fig. 1 of Penny below) having a dental aerosol receiving end (10) (See Annotated Figure E of Fig. 1 of Penny) wherein the end (13) of the suction body (1) which is attached to the valve (3) is wide enough to receive the aerosol device receiving end of the dental valve(10) (“The end of connector 3 opposite suction port 7 has a tubular extension 10 with external retaining rigs 11 over which the proximal end section 13 of flexible tubular member 2 is telescoped”, col. 2; ln. 58-61) in order to provide a means to regulate the suction of the device during operation.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dental aerosol device of Khalaf and Mahlmann to have a dental valve with a dental aerosol receiving end which fits within the rear end of the body as taught by Penny to provide suction regulation means. Further, it is noted that the modification to have the dental valve with a dental aerosol receiving end as taught by Penny to fit into the rear end by being smaller in diameter as disclosed by Khalaf to provide a tight fit connection between the two components.  
Re. Claim 8, Khalaf, Mahlmann and Penny teaches the claimed disposable dental aerosol device of claim 7 and Khalaf further discloses the opening of the front end (Annotated Figure A of Fig. 1A of Khalaf) has a first diameter (Annotated Figure C of Fig. 1B of Khalaf) and the first pressure relief (Annotated Figure A of Fig. 1A of Khalaf) opening has a second diameter (Annotated Figure C of Fig. 1B of Khalaf) and the first diameter is greater than the second diameter (Annotated Figure C of Fig. 1B of Khalaf shows that the first diameter is greater than the second diameter. It should be noted that according to Oxford dictionary, diameter is defined to be “a transverse measurement of something”.
Re. Claim 9, Khalaf, Mahlmann and Penny teaches the claimed disposable dental aerosol device of claim 7 and Khalaf further discloses the body (Fig. 1 of Khalaf, label 102) is constructed of plastic (Par. [0019] of Khalaf).
Re. Claim 10, Khalaf, Mahlmann and Penny teaches the claimed disposable dental aerosol device of claim 7 and Khalaf further discloses the first pressure relief opening (Annotated Figure A of Fig. 1A of Khalaf) has a first diameter (Annotated Figure C of Fig. 1B) and the second pressure relief opening (Annotated Figure A of Fig. 1A of Khalaf) has a second diameter (The second diameter can be represented by the first diameter as the pressure relief openings have the same labeling 108 and they are the same dimensions.) and the first diameter and the second diameter are equal (The second diameter can be represented by the first diameter as the pressure relief openings have the same labeling 108 and they’re are the same dimensions. This can be further evidenced by Fig. 1A where the pressure relief openings (108) are of the same width and height.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 11 filed on 9/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the reference(s) does not teach “the first pressure relief opening being between the opening in the front end and the second pressure relief opening”. However, the new prior art of  Mahlmann (US 20060110702 A1) has been cited to teach the new limitation and therefore the applicant’s arguments are moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/22/2022